United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4118
                                    ___________

Bruce Kienle,                       *
                                    *
       Plaintiff - Appellant,       * Appeal from the United States
                                    * District Court for the
       v.                           * Eastern District of Missouri.
                                    *
Hunter Engineering Company and      *      [UNPUBLISHED]
Profit Sharing Plan and Trust,      *
                                    *
       Defendants - Appellees,      *
                               ___________

                              Submitted: May 13, 1999

                                   Filed: August 11, 1999
                                    ___________

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       In July 1988, Bruce Kienle, a resident of New York, entered into a written sales
representative agreement with Hunter Engineering Company reciting that he “shall not
be considered or deemed in any way to be an employee of the Company.” Kienle
served as a sales representative until October 1992, earning compensation that Hunter
Engineering reported on IRS Form 1099 rather than the Form W2 used for reporting
employee wages. In September 1997, Kienle filed this action in the Southern District
of Illinois, alleging that Hunter Engineering had violated ERISA by denying him
benefits from its Profit Sharing Plan and Trust. The case was transferred to the Eastern
District of Missouri, where Hunter Engineering has its principal place of business. The
district court1 dismissed Kienle’s ERISA claims as time-barred. The court concluded
that the breach of fiduciary duty claim is barred by ERISA’s own three-year statute of
limitations, 29 U.S.C. § 1113, and the wrongful denial of benefits claim is barred by
New York’s six-year statute of limitations, N.Y. C.P.L.R. § 213 (McKinney), made
applicable to this case by Missouri’s borrowing statute, Mo. Rev. Stat. § 516.190.

      Kienle appeals, arguing that his claim for wrongful denial of benefits did not
accrue until September 1997, or alternatively that a new claim for benefits accrued each
year. After careful review of the record, we conclude that Kienle’s claims are time-
barred for the reasons stated in the district court’s Memorandum and Order dated
November 3, 1998. Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge
for the Eastern District of Missouri.

                                          -2-